Exhibit 10.30

 

AMENDMENT NO. 5
TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is
dated as of October 18, 2018 (the “Amendment Effective Date”), by and among:

 

(a)                                 KapStone Receivables, LLC, a Delaware
limited liability company (the “Seller”),

 

(b)                                 KapStone Paper and Packaging Corporation, a
Delaware corporation (“KapStone Paper”), as initial Servicer (the “Servicer”),

 

(c)                                  Wells Fargo Bank, N.A. (“Wells” or a
“Purchaser”),

 

(d)                                 PNC Bank, National Association (“PNC” or a
“Purchaser”),

 

(e)                                  Sumitomo Mitsui Banking Corporation, New
York Branch (“SMBC” or a “Purchaser”),

 

(f)                                   Coöperatieve Rabobank, U.A. (“Rabobank” or
a “Purchaser”), New York Branch, and

 

(g)                                  Wells Fargo Bank, N.A., in its capacity as
administrative agent for the Purchasers (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).

 

Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Purchase Agreement defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Seller, the Servicer, the Purchasers and the Administrative Agent
have entered into that certain Receivables Purchase Agreement dated as of
September 26, 2014 (as amended, modified or restated from time to time, the
“Purchase Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Purchase Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            Amendments to the Purchase Agreement.  
Effective as of the Amendment Effective Date, the definitions in Exhibit I to
the Purchase Agreement of the defined terms listed below are hereby amended and
restated in their entirety to read as follows:

 

1

--------------------------------------------------------------------------------



 

“Monthly Payment Date” means the 22nd day of each month after the Effective Date
(or, if any such day is not a Business Day, the next succeeding Business Day
thereafter).

 

“Monthly Reporting Date” means the 20th day of each month after the Effective
Date (or, if any such day is not a Business Day, the next succeeding Business
Day thereafter).

 

SECTION 2.                            Effect of Amendments.  Except as
specifically amended hereby, the Purchase Agreement and all exhibits and
schedules attached thereto shall remain in full force and effect.  This
Amendment shall not constitute a novation of the Purchase Agreement, but shall
constitute an amendment to the Purchase Agreement and the exhibits attached
thereto to the extent set forth herein.

 

SECTION 3.                            [Reserved].

 

SECTION 4.                            Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

 

SECTION 5.                            Effectiveness. This Amendment shall become
effective on the Amendment Effective Date subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:

 

1.                                      The Administrative Agent shall have
received (a) executed counterparts of this Amendment, duly executed by the
parties hereto, and (b) executed counterparts of Amendment No. 1 to Amended and
Restated Fee Letter of even date herewith, duly executed by each of the parties
thereto; and

 

2.                                      Each of the representations and
warranties contained in Article III of the Purchase Agreement shall be true and
correct in all material respects, it being understood that the foregoing
materiality qualifier shall not apply to any representation that itself contains
a materiality threshold.

 

SECTION 6.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to conflict of laws principles (other than section 5-1401 of the
New York General Obligations law).

 

SECTION 7.                            Execution in Counterparts; Severability. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

<Signature pages follow>

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first above written.

 

KAPSTONE RECEIVABLES, LLC, AS SELLER

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

 

 

 

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, AS THE SERVICER

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------



 

WELLS FARGO BANK, N.A.,

 

AS ADMINISTRATIVE AGENT AND A PURCHASER

 

 

 

 

By:

/s/ Michael J. Landry

 

Name:

Michael J. Landry

 

Title:

Director

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

AS A PURCHASER

 

 

 

 

By:

Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,

 

AS A PURCHASER

 

 

 

 

By:

/s Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

 

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, AS A PURCHASER

 

 

 

 

By:

/s/Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/Thomas McNamara

 

Name:

Thomas McNamara

 

Title:

Executive Director

 

 

4

--------------------------------------------------------------------------------